EXHIBIT 10.2

FIRST AMENDMENT TO

AUTOZONE, INC. FOURTH AMENDED AND RESTATED

EXECUTIVE STOCK PURCHASE PLAN

This First Amendment (“First Amendment”) to the AutoZone, Inc. Fourth Amended
and Restated Plan (the “Plan”), is adopted by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of AutoZone, Inc., a Nevada
corporation (the “Company”), effective as of December 13, 2011. Capitalized
terms used in this First Amendment and not otherwise defined shall have the same
meanings assigned to them in the Plan.

RECITALS

 

A. The Company currently maintains the Plan, originally adopted on October 2,
2001.

 

B. Pursuant to Section 11(a) of the Plan, the Compensation Committee has the
authority to amend the Plan.

 

C. The Compensation Committee believes it to be in the best interest of the
Company and its stockholders to amend the Plan to revise the definition of
retirement.

AMENDMENT

 

1. Section 1(n) of the Plan is hereby deleted in its entirety and replaced with
the following phrase:

““Normal Retirement Date” shall mean (i) with respect to an Option granted in a
Plan Year beginning prior to January 1, 2012, a Participant’s normal retirement
date as set forth in the AutoZone, Inc. Associate’s Pension Plan on the
applicable Grant Date; or (ii) with respect to an Option granted in a Plan Year
beginning on or after January 1, 2012, the earliest date on which (A) the
Participant has attained the age of 55, (B) the Participant has completed at
least five years of full-time service with the Company or a Subsidiary of the
Company and (C) the sum of the number of full-time years of service with the
Company or a Subsidiary of the Company and the Participant’s age equals at least
65.”

This First Amendment shall be and hereby is incorporated in and forms a part of
the Plan. Except as expressly provided herein, all terms and conditions of the
Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Compensation Committee has caused this First Amendment
to be executed by two duly authorized officers of the Company as of the 13th day
of December, 2011.

 

AutoZone, Inc. By:  

/s/ Timothy W. Briggs        

 

Timothy W. Briggs

Senior Vice President, Human Resources

 

By:  

/s/ Harry L. Goldsmith        

 

Harry L. Goldsmith

Executive Vice President, General Counsel and Secretary